Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-25 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 02/13/2020.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 02/13/2020 and 06/02/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 11 is objected to because of the following informalities: grammatical error.  Claim 11 recites the features: “wherein the at least one countermeasure comprises at least one increase of a repetition level”. The Examiner suggests that these features be modified as such for better grammar: “wherein the at least one countermeasure comprises at least one of: increase of a repetition level”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: grammatical error.  Claim 18 recites the features: “in response to communicating the uplink report signal using the data connection releasing the data connection,”. The Examiner suggests that these features be modified as such for better grammar: “in response to communicating the uplink report signal using the data connection, releasing the data connection,”.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities: grammatical error.  Claim 23 recites the features: “comprises at least one of the following: a system information block, a synchronization signal a paging signal…”. The Examiner suggests that these features be modified as such for better grammar: “comprises at least one of the following: a system information block, a synchronization signal, a paging signal…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, 10, 13, 14, 16, 17, 19-21, and 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Axmon et al. US Pub 2017/0118738 (hereinafter “Axmon”)
Regarding claim 1
Axmon discloses a method of operating a communication device (“FIG. 2 also illustrates a corresponding example method 205, which may be performed by a wireless communication device (UE) 201, and corresponding signaling between the server and the wireless communication device.” [0087]; Fig. 2), comprising:
while the communication device operates in a disconnected mode (i.e. “idle mode”) in which a data connection is not set-up between the communication device and a network (“the device may configure itself for paging profiling, send an SMS to itself, immediately release the connection (i.e. go to idle), and monitor paging.” [0106]; “A wireless communication device that is in an idle mode in relation to a cellular communication network typically tune in to the base station of the camped-on cell at predetermined occasions, so called paging occasions” [0002]; [0027]), receiving at least one downlink signal (i.e. “page 231 to the device 201” in Fig. 2; [0089]) transmitted by a base station of the network (i.e. “cellular communication network (NW) 202” in Fig. 2),
determining a receive property of the at least one downlink signal (i.e. step 230 in Fig. 2) based on said the receiving of the at least one downlink signal (“In step 230, the device measures the number of repetitions of the page 231 and the time interval between page repetitions in any suitable manner.” [0090]), and
transmitting an uplink report signal (i.e. step 240 in Fig. 2) indicative of the receive property of the at least one downlink signal (“The result of the measurements is transmitted to the server in step 240 by way of a measurement report 241, which is received by the server 203 and used in step 250 to update the paging pattern database.” [0091]),
wherein the at least one downlink signal comprises a plurality of downlink signals (e.g. “paging” [0006]); “location (or tracking) area)” [0004]; “BLER (block error rate)” [0010]; “MCS (modulation and coding scheme)” [0011]),
wherein the plurality of downlink signals (e.g. “paging”) are received in receive timeslots of a repetitive probing schedule (“if there are many repetitions, it may be possible to listen to paging at less than every paging occasion to save power and/or increase throughput without severely increasing the risk of missing a page and if the time interval between repetitions is large, it may be unnecessary to listen to paging at less than every paging occasion.” [0051]), and
wherein the receive timeslots are coincident in time domain with paging occasions (“The paging occasions follow a so called paging cycle, which is typically configured by the cellular communication network node.” [0005]; “embodiments will be described where paging profiling (determining a number of page repetitions and a time interval between the page repetitions) is performed by one or more wireless communication devices (hereinafter also referred to as devices).  The paging profiling may, for example, be used to optimize a tradeoff between the probability to miss a page and power consumption and/or throughput.” [0075]).

Regarding claim 7
Axmon previously discloses the method of claim 1, further comprising:
Axmon further discloses releasing the data connection for operating the communication device in the disconnected mode (“Alternatively or additionally, the server may cause the page by disrupting an ongoing connection (e.g. disable a bearer or similar) with the device while there is data pending for transmission.” [0089]; “Then, the device may request the server to trigger paging (e.g. by sending a message to the device), release the connection (i.e. go to idle), and start the paging profiling.” [0107]),
wherein said the receiving of the at least one downlink signal is in response to said the releasing of the data connection (“In an alternative or additional example that requires server interaction, the device finds when contacting the server (during a tracking area update for example) that there is no information regarding the cell the device is currently in. Then, the device may request the server to trigger paging (e.g. by sending a message to the device), release the connection (i.e. go to idle), and start the paging profiling.  The server may typically wait some time after receiving the request to trigger paging from the device.  Then, the server sends a message (e.g. an SMS) the device, by which the device gets an opportunity to perform paging profiling.  In a typical embodiment, it is not relevant whether the device receives the page due to the server generated message or another page to it, since the same repetition pattern applies (the network does not recognize any difference between the pages).” [0107]).

Regarding claim 9
Axmon discloses a method of operating a base station of a network (i.e. “cellular communication network (NW) 202” in Fig. 2), comprising:
transmitting at least one downlink signal (i.e. “page 231 to the device 201” in Fig. 2; [0089]), and receiving, from a communication device (i.e. “UE 130” in Fig. 2), an uplink report signal (i.e. step 240 in Fig. 2) indicative of a receive property of the at least one downlink signal (“The result of the measurements is transmitted to the server in step 240 by way of a measurement report 241, which is received by the server 203 and used in step 250 to update the paging pattern database.” [0091]) received by the communication device (i.e. “UE 130” in Fig. 2) while the communication device operates in a disconnected mode (i.e. “idle mode”) in which a data connection is not set-up between the communication device and the network (“the device may configure itself for paging profiling, send an SMS to itself, immediately release the connection (i.e. go to idle), and monitor paging.” [0106]; “A wireless communication device that is in an idle mode in relation to a cellular communication network typically tune in to the base station of the camped-on cell at predetermined occasions, so called paging occasions” [0002]; [0027]),
wherein the at least one downlink signal comprises a plurality of downlink signals (e.g. “paging” [0006]); “location (or tracking) area)” [0004]; “BLER (block error rate)” [0010]; “MCS (modulation and coding scheme)” [0011]),
wherein the plurality of downlink signals (e.g. “paging”) are transmitted in receive timeslots of a repetitive probing schedule of the communication device (“if there are many repetitions, it may be possible to listen to paging at less than every paging occasion to save power and/or increase throughput without severely increasing the risk of missing a page and if the time interval between repetitions is large, it may be unnecessary to listen to paging at less than every paging occasion.” [0051]), and
wherein the receive timeslots are coincident in time domain with paging occasions (“The paging occasions follow a so called paging cycle, which is typically configured by the cellular communication network node.” [0005]; “embodiments will be described where paging profiling (determining a number of page repetitions and a time interval between the page repetitions) is performed by one or more wireless communication devices (hereinafter also referred to as devices).  The paging profiling may, for example, be used to optimize a tradeoff between the probability to miss a page and power consumption and/or throughput.” [0075]).

Regarding claim 10
Axmon previously discloses the method of claim 9, further comprising:
Axmon further discloses in response to the receiving of the uplink report signal, selectively triggering at least one countermeasure for facilitating connectivity with the communication device (“the device may request the server to trigger paging (e.g. by sending a message to the device), release the connection (i.e. go to idle), and start the paging profiling.  The server may typically wait some time after receiving the request to trigger paging from the device.” [0107] and furthermore “In step 230, the device measures the number of repetitions of the page 231 and the time interval between page repetitions in any suitable manner. The result of the measurements is transmitted to the server in step 240 by way of a measurement report 241, which is received by the server 203 and used in step 250 to update the paging pattern database.” [0090-0091]). 

Regarding claim 13
Axmon previously discloses the method of claim 9, 
Axmon further discloses wherein the uplink report signal (i.e. measurement reports are updated and sent to server) is communicated based on a repetitive reporting schedule (“If the paging pattern database is comprised in a server, the method as performed by the wireless communication device may further comprise transmitting a measurement report indicative of the measured number of page repetitions and the time interval between the repetitions to the server.” [0053]; [0050]).

Regarding claim 14
	Axmon previously discloses the method of claim 13, further comprising,
	Axmon further discloses in accordance with the reporting schedule (“If the paging pattern database is comprised in a server, the method as performed by the wireless communication device may further comprise transmitting a measurement report indicative of the measured number of page repetitions and the time interval between the repetitions to the server.” [0053]; [0050]), setting up the data connection (“In the scenario of FIG. 2, the device 201 operates in connection with a cellular communication network (NW) 202 and causing the paging is illustrated by the transmission of a suitable message 221 (e.g. an SMS message or a data packet intended for the device) from the server 203 to the network 202, which in turn transmits a page 231 to the device 201.” [0089]),
	communicating the uplink report signal using the data connection (“In step 230, the device measures the number of repetitions of the page 231 and the time interval between page repetitions in any suitable manner. The result of the measurements is transmitted to the server in step 240 by way of a measurement report 241, which is received by the server 203 and used in step 250 to update the paging pattern database.” [0090-0091]), and 
	releasing the data connection in response to the communication of the uplink report signal being completed (“the device may request the server to trigger paging (e.g. by sending a message to the device), release the connection (i.e. go to idle), and start the paging profiling.  The server may typically wait some time after receiving the request to trigger paging from the device.  Then, the server sends a message (e.g. an SMS) the device, by which the device gets an opportunity to perform paging profiling.  In a typical embodiment, it is not relevant whether the device receives the page due to the server generated message or another page to it, since the same repetition pattern applies (the network does not recognize any difference between the pages).” [0107]).

Regarding claim 16
Axmon previously discloses the method of claim 9, further comprising:
Axmon further discloses setting up the data connection (“In the scenario of FIG. 2, the device 201 operates in connection with a cellular communication network (NW) 202 and causing the paging is illustrated by the transmission of a suitable message 221 (e.g. an SMS message or a data packet intended for the device) from the server 203 to the network 202, which in turn transmits a page 231 to the device 201.” [0089]), and
communicating the uplink report signal using the data connection (“In step 230, the device measures the number of repetitions of the page 231 and the time interval between page repetitions in any suitable manner. The result of the measurements is transmitted to the server in step 240 by way of a measurement report 241, which is received by the server 203 and used in step 250 to update the paging pattern database.” [0090-0091]).

Regarding claim 17
Axmon previously discloses the method of claim 16,
Axmon further discloses wherein the data connection is set-up in response to a need of communicating a tracking area update message from the communication device to the network (“In an alternative or additional example that requires server interaction, the device finds when contacting the server (during a tracking area update for example) that there is no information regarding the cell the device is currently in. Then, the device may request the server to trigger paging (e.g. by sending a message to the device), release the connection (i.e. go to idle), and start the paging profiling.” [0107]).

Regarding claim 19
Axmon previously discloses the method of claim 9, further comprising:
Axmon further discloses communicating a scheduling control message (“A wireless communication device that is in an idle mode in relation to a cellular communication network typically tune in to the base station of the camped-on cell at predetermined occasions, so called paging occasions, to check whether or not it is getting paged by the network.” [0002]) indicative of resources allocated to the communication device (“typically, the wireless communication device needs to start the radio each paging occasion, for example, to tune in to the serving cell downlink carrier, carry out automatic gain control (AGC), automatic frequency control (AFC) and update the timing of the serving cell before it can monitor paging.” [0006]),
wherein the uplink report signal (i.e. step 240 in Fig. 2) is communicated using the resources while the communication device operates in the disconnected mode (“The result of the measurements is transmitted to the server in step 240 by way of a measurement report 241, which is received by the server 203 and used in step 250 to update the paging pattern database.” [0091]).

Regarding claim 20
Axmon previously discloses the method of claim 9, 
Axmon further discloses wherein the receive property comprises statistics of the receive properties of the plurality of downlink signals (“In step 230, the device measures the number of repetitions of the page 231 and the time interval between page repetitions in any suitable manner.” [0090]) and furthermore “The controller 520 comprises a measuring unit (MEAS) 523 adapted to measure the number of page repetitions and the time interval between the repetitions (compare with step 230 of FIG. 2).  The controller 520 is further adapted to cause the transceiver 510 to transmit a measurement report to the server (compare with step 240 of FIG. 2).” [0114]).

Regarding claim 21
Axmon previously discloses the method of claim 20,
Axmon further discloses wherein the statistics are indicative of a number of unsuccessful reception attempts of the plurality of downlink signals (“In step 230, the device measures the number of repetitions of the page 231 and the time interval between page repetitions in any suitable manner.” [0090]) and furthermore “The controller 520 comprises a measuring unit (MEAS) 523 adapted to measure the number of page repetitions and the time interval between the repetitions (compare with step 230 of FIG. 2).  The controller 520 is further adapted to cause the transceiver 510 to transmit a measurement report to the server (compare with step 240 of FIG. 2).” [0114]).

Regarding claim 24
Axmon discloses A communication device (“wireless communication device 400” in Fig. 4; [0108]) comprising control circuitry configured to perform operating comprising:
while the communication device operates in a disconnected mode in which a data connection is not set-up between the communication device and a network: receiving at least one downlink signal transmitted by a base station of the network,
determining a receive property of the at least one downlink signal based on the receiving of the least one downlink signal and
transmitting an uplink report signal indicative of the receive property of the at least one downlink signal,
wherein the at least one downlink signal comprises a plurality of downlink signals,
wherein the plurality of downlink signals are received in receive timeslots of a repetitive probing schedule, and
wherein the receive timeslots are coincident in time domain with paging occasions.
The scope and subject matter of apparatus claim 24 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 24 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 25
Axmon discloses a base station of a network (“base station” [0004]; also “cellular communication network (NW) 202)” in Fig. 2) comprising control circuitry configured to perform operations comprising:
transmitting at least one downlink signal, and 
receiving, from a communication device, an uplink report signal indicative of a receive property of the at least one downlink signal  received by the communication device while the communication device operates in a disconnected mode in which a data connection is not set-up between the communication device and the network,
wherein the at least one downlink signal comprises a plurality of downlink signals,
wherein the plurality of downlink signals are transmitted in receive timeslots of a repetitive probing schedule, and
wherein the receive timeslots are coincident in time domain with paging occasions.
The scope and subject matter of apparatus claim 25 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 25 corresponds to .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Axmon, and in view of Kwon et al. US Pub 2014/0016598 (hereinafter “Kwon”). 
Regarding claim 2
Axmon previously discloses the method of claim 1,
Axmon does not specifically teach wherein a frequency of occurrence of the receive timeslots is in the range of 1 second to 60 seconds.
In an analogous art, Kwon discloses wherein a frequency of occurrence of the receive timeslots is in the range of 1 second to 60 seconds (“Controlling paging includes adjusting the position of a radio frame or sub-frame where paging occurs or adjusting the frequency of occurrence of paging.  If the macro base station changes parameters associated with the paging frame or paging occasion, the position of the frame or sub-frame where paging occurs and the frequency of occurrence of paging may be adjusted.” [0113]. One skilled in the art can easily applies Kwon’s teaching to adjust the frequency of occurrence of the receive timeslots to be in the range of 1 second to 60 seconds).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Axmon’s method for triggering paging profiling to include Kwon’s method for transmitting a paging message or system information using a scheme of coordinating interference between heterogeneous cells, in order to minimize interference among various types of cells (Kwon [0018]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kwon’s method for transmitting a paging message or system information using a scheme of coordinating interference between heterogeneous cells into Axmon’s method for triggering paging profiling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Axmon, and in view of Berggren US Pub 2019/0281653 (hereinafter “Berggren”), and further in view of Gustafsson et al. US Pub 2018/0338344 (hereinafter “Gustafsson”). 
Regarding claim 3
Axmon previously discloses the method of claim 1,
wherein the repetitive probing schedule is time-aligned with a discontinuous reception cycle of the disconnected mode, and
wherein optionally the receive timeslots of the repetitive probing schedule are defined as integer multiples of on durations of the discontinuous reception cycle.
In an analogous art, Berggren discloses wherein the repetitive probing schedule is time-aligned with a discontinuous reception cycle of the disconnected mode (“According to 3GPP LTE DRX for idle mode (idle DRX), the UE is ready to receive MME-initiated DL paging signals during the ON time of the DRX cycle.  In idle DRX, a RRC connection is not established during the ON time, but only established on demand if the UE is in fact paged by the network.” [0003] and furthermore “the DRX cycle--e.g., for each repetition--may include a certain ON time during which one or more active states of the interface are activated.  Further, each repetition may include an OFF time during which a sleep state of the interface is activated.” [0048]), and
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Axmon’s method for triggering paging profiling to include Berggren’s method for transitioning between different discontinuous reception cycles in response to terminal-initiated mobility, in order to minimize overhead bandwidth (Berggren [0005-0006).
Axmon and Berggren do not specifically teach wherein the receive timeslots of the repetitive probing schedule are defined as integer multiples of on durations of the discontinuous reception cycle.
In an analogous art, Gustafsson discloses wherein the receive timeslots of the repetitive probing schedule are defined as integer multiples of on durations of the discontinuous reception cycle (“techniques are illustrated which enable determining of the duration 355 of the active period 305 of the DRX 301 to mitigate such problems.” [0105]; “As can be seen, the various durations 355 of the active period 305 may be flexibly selected in the various examples disclosed herein.  E.g., in the various disclosed examples, the determining of the duration 355 of the active period 305 of the discontinuous reception cycle 301 may comprise selecting at least between a first duration 355 of the active period 305 and a second duration of the active period 305, wherein the first duration is shorter than a multiple N of the retransmission timer value 252 of the ARQ protocol implemented by the MAC layer 294 utilized for transmission via the radio link 111; the second duration may then be longer than the multiple N of the retransmission timer value.  E.g., in some examples, the first duration may be shorter than the single retransmission timer value 252 (cf.  FIG. 11).  N may be an integer, e.g., in the range of 2-100, or in the range 2-50, or in the range 5-15, etc.” [0111]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Axmon’s method for triggering paging profiling, as modified by Berggren, to include Gustafsson’s method for determining a duration of an active period of a discontinuous reception cycle, in order to efficiently control implementation of DRX (Gustafsson [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Gustafsson’s method for determining a duration of an active period of a discontinuous reception cycle into Axmon’s method for triggering paging profiling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4
Axmon, as modified by Berggren and Gustafsson, previously discloses the method of claim 3,
Berggren further discloses wherein the discontinuous reception cycle comprises on durations (i.e. “ON time of the DRX cycle”) and off durations (i.e. “OFF time of the DRX cycle”), and wherein the off durations implement the paging occasions (“According to 3GPP LTE DRX for idle mode (idle DRX), the UE is ready to receive MME-initiated DL paging signals during the ON time of the DRX cycle.  In idle DRX, a RRC connection is not established during the ON time, but only established on demand if the UE is in fact paged by the network.” [0003] and furthermore “the DRX cycle--e.g., for each repetition--may include a certain ON time during which one or more active states of the interface are activated.  Further, each repetition may include an OFF time during which a sleep state of the interface is activated.” [0048]).

Claims 5, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Axmon, and in view of Berggren. 
Regarding claim 5
Axmon previously discloses the method of claim 1, further comprising:
Axmon does not specifically teach transitioning a receiver of the communication device between an inactive state and a power-save state in accordance with the repetitive probing schedule.
In an analogous art, Berggren discloses transitioning a receiver (“Various active states are conceivable.  Examples include listening for DL data and/or listening for DL paging signals.  In the active state, the interface of the UE may be powered up fully or to at least some degree.  For example, the analog front end of the interface of the UE may not be fully powered down, but generally functional.  However, certain functions in the digital front end may be disabled which may include limited demodulation/decoding functionality, etc.” [0051]) of the communication device between an inactive state (i.e. “idle mode”) and a power-save state (“In the idle mode, it may not be required to maintain an ongoing data connection between the UE and the network.  For example, in the idle mode--different to the connected mode --, the particular serving cell of a cellular network to which the UE is connectable may not be known to the network.  The UE may or may not transmit infrequent position updates, e.g., when changing the tracking area, etc. For example, in the idle mode it may be possible for the network to page the UE, i.e., to send a DL paging signal to the UE, during a respective ON time of the idle mode DRX cycle when the interface of the UE is in the active state.” [0053]) in accordance with the repetitive probing schedule (“The timing may be repetitive, i.e., may define repetitions of switching between the different states.  For example, the timing may be repetitive in time domain: In some examples, it is possible that the timing implements a periodicity for subsequent repetitions.  It is also possible that the repetitive timing is not strictly periodic, but shows a certain variation from repetition to repetition.” [0049])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Axmon’s method for triggering paging profiling to include Berggren’s method for transitioning between different discontinuous reception cycles in response to terminal-initiated mobility, in order to minimize overhead bandwidth (Berggren [0005-0006). Thus, a person of ordinary skill would have appreciated the ability to incorporate Berggren’s method for transitioning between different discontinuous reception cycles in response to terminal-initiated mobility into Axmon’s method for triggering paging profiling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18
Axmon previously discloses the method of claim 16, further comprising:
Axmon further discloses in response to communicating the uplink report signal using the data connection releasing the data connection (“Alternatively or additionally, the server may cause the page by disrupting an ongoing connection (e.g. disable a bearer or similar) with the device while there is data pending for transmission.” [0089]; “Then, the device may request the server to trigger paging (e.g. by sending a message to the device), release the connection (i.e. go to idle), and start the paging profiling.” [0107]),,
Axmon does not specifically teach wherein the data connection is released by over-riding an inactivity timer associated with the data connection.
Berggren discloses wherein the data connection is released by over-riding an inactivity timer (e.g. “timer 471” in Fig. 16) associated with the data connection (“At 7003, the UE 130 transitions from connected mode 285 to enhanced connected mode 284.  This is due to expiry of the timer 471; the timer 471 may be network-defined.  Other prerequisite conditions would also be possible, e.g., a DL control message from the network 100.  The transition at 7003 may or may not involve reconfiguration of certain parameters of the DRX cycle, e.g., its timing, etc.” [0131]; Fig. 16; [0102]; [0108).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Axmon’s method for triggering paging profiling to include Berggren’s method for transitioning between different discontinuous reception cycles in response to terminal-initiated mobility, in order to minimize overhead bandwidth (Berggren [0005-0006). Thus, a person of ordinary skill would have appreciated the ability to incorporate Berggren’s method for transitioning between different discontinuous reception cycles in response to terminal-initiated mobility into Axmon’s method for triggering paging profiling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 23
Axmon previously discloses the method of claim 9, 
Axmon further discloses wherein the at least one downlink signal comprises at least one of the following: a paging signal directed to the communication device (e.g. “paging” [0006]),
Axmon does not specifically teach wherein the at least one downlink signal comprises at least one of the following: a system information block, a synchronization signal, a paging signal 
In an analogous art, Berggren discloses wherein the at least one downlink signal comprises at least one of the following: a system information block, a cell-specific reference signal  (“A second channel 262 may be associated with control messages (control channel 262)… Further, the channel 262 may be used to broadcast messages, e.g., information blocks such as master information blocks (MIBs) and system information blocks (SIBs).  Information blocks may include cell-specific information, e.g., the cell identify or access restrictions.” [0073]), a synchronization signal (“In block 6011, transmission of DL data is attempted.  Here, the transmission is implemented according to a first DRX cycle.  As such, the transmission may be synchronized with the ON time of the DRX cycle.  For example, the DL data may relate to control data such as RRC control data, Acknowledgement Repeat Request (ARQ) acknowledgments, a DL scheduling assignment, and/or an uplink scheduling grant.” [0077]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Axmon’s method for triggering paging profiling to include Berggren’s method for transitioning between different discontinuous reception cycles in response to terminal-initiated mobility, in order to minimize overhead bandwidth (Berggren [0005-0006). Thus, a person of ordinary skill would have appreciated the ability to incorporate Berggren’s method for transitioning between different discontinuous reception cycles in response to terminal-initiated mobility into Axmon’s method for triggering paging profiling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of .

Claims 6, 11, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Axmon, and in view of Berggren et al. US Pub 2020/0154345 (hereinafter “Berggren45”). 
Regarding claim 6
Axmon previously discloses the method of claim 1, 
Axmon further discloses wherein a repetition rate of the plurality of downlink signals is greater than a frequency of occurrence of the receive timeslots (“there is typically a redundancy in the paging which may be exploited by a wireless communication device, e.g. to lower the power consumption.  However, it is typically only the available paging occasions that are defined according to the applicable cellular communication standard, while the repetition pattern (number of repetitions and interval between repetitions) of the paging is not standardized.  Therefore, the wireless communication device needs to acquire such information to be able to balance power consumption requirements and/or throughput requirements against the probability to miss a page.” [0012]), 
Axmon does not specifically teach a repetition rate of the plurality of downlink signals is greater optionally at least by a factor of 100.
In an analogous art, Berggren4345 discloses wherein a repetition rate of the plurality of downlink signals is greater than a frequency of occurrence of the receive timeslots, optionally at least by a factor of 100 (“In detail, as illustrated in FIG. 18, multiple repetitions 351 of the DL control message 6032 are communicated.  This is in accordance with the repetition level of the respective CE policy.  For example, a repetition rate of the multiple repetitions 351 of the DL control message 6032 could be longer than 50 milliseconds, optionally longer than 100 milliseconds, further optionally longer than 200 milliseconds.” [0173]).
(Berggren4345 [0005). Thus, a person of ordinary skill would have appreciated the ability to incorporate Berggren4345’s method for selecting a target cell from the plurality of candidate cells based on the at least one downlink control message into Axmon’s method for triggering paging profiling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11
Axmon previously discloses the method of claim 10,
Axmon further discloses wherein the at least one countermeasure comprises at least one increase of a repetition level of a coverage enhancement policy for communication between the communication device and the network (“the server may increase the entry for number of repetitions only after a number N out of a number M of most recent reports indicate a higher number of repetitions, but may decrease the entry for number of repetitions already after a number L out of a number M of most recent reports indicate a lower number of repetitions” [0047]; [0051]), 
Axmon does not specifically teach triggering cell re-selection or handover of the communication device to a further base station of a target cell or adjusting beamforming parameters for communicating between the communication device and the network.
In an analogous art, Berggren4345 discloses wherein the at least one countermeasure comprises at least one increase of a repetition level of a coverage enhancement policy for communication between the communication device and the network (“it would be possible that multiple repetitions of the DL control message are received in accordance with the repetition level of a CE policy.  Then, a combination of the signals associated with each repetition of the DL control message can be decoded.  Similar techniques have been explained above in connection with FIGS. 3-5.” [0134]), triggering cell re-selection or handover of the communication device to a further base station of a target cell (“At 8002, the UE has eventually transitioned into idle mode.  Then, cell re-selection occurs.  The cell re-selection takes into account the DL control message, i.e., the information regarding the access restrictions of the plurality of candidate cells indicated by the DL control message.” [0138]; Fig. 8).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Axmon’s method for triggering paging profiling to include Berggren4345’s method for selecting a target cell from the plurality of candidate cells based on the at least one downlink control message, in order to minimize overhead bandwidth and power consumption (Berggren4345 [0005). Thus, a person of ordinary skill would have appreciated the ability to incorporate Berggren4345’s method for selecting a target cell from the plurality of candidate cells based on the at least one downlink control message into Axmon’s method for triggering paging profiling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15
Axmon previously discloses the method of claim 13, further comprising:

In an analogous art,  Berggren4345 discloses setting up the reporting schedule between the network and the communication device (“the UE 130 may be selected from the group including: a smartphone; a cellular phone; a table; a notebook; a computer; a smart TV; a MTC device, an IoT device; etc.” [0068]) in accordance with at least one of a device category of the communication device (“” [0002]) or a reliability category associated with the communication device (“An MTC or IoT device is typically a device with a low to moderate requirement on data traffic volumes and loose latency requirements.  Additionally, communication employing MTC or IoT devices should achieve low complexity and low costs.  Further, energy consumption of an MTC or an IoT device should be comparably low in order to allow battery-powered devices to function for a comparably long duration: The battery life should be sufficiently long.” [0069]).
from the plurality of candidate cells based on the at least one downlink control message, in order to minimize overhead bandwidth and power consumption (Berggren4345 [0005). Thus, a person of ordinary skill would have appreciated the ability to incorporate Berggren4345’s method for selecting a target cell from the plurality of candidate cells based on the at least one downlink control message into Axmon’s method for triggering paging profiling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 22
Axmon previously discloses the method of claim 9, 

In an analogous art,  Berggren4345 discloses wherein the receive property of the at least one downlink signal (see Fig. 13) comprises at least one of: a receive signal strength of the at least one downlink signal; a decoding reliability of decoding of the at least one downlink signal; and or an error rate of decoding a plurality of downlink signals of the at least one downlink signal (“If, however, at box 8104 it is judged that access restrictions apply for the active repetition level, then, at box 8105 it can be checked whether an adjustment of the repetition level is possible; e.g., this judgment can be made based on the measured signal quality for the preferred candidate cell and/or a further DL control message received directly from the selected preferred candidate cell including a larger information depth.  If, e.g., a comparison of the measured signal quality for the selected preferred candidate cell and the signal quality for the source cell yields that an improvement in the signal quality is possible, then, the repetition level may be reduced.  Accordingly, if such an adjustment is possible, then, it is executed in box 8106; subsequently, the UE camps on the preferred cell using the adjusted repetition level.” [0190]; Fig. 20).
from the plurality of candidate cells based on the at least one downlink control message, in order to minimize overhead bandwidth and power consumption (Berggren4345 [0005). Thus, a person of ordinary skill would have appreciated the ability to incorporate Berggren4345’s method for selecting a target cell from the plurality of candidate cells based on the at least one downlink control message into Axmon’s method for triggering paging profiling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Axmon, and in view of Gustafsson. 
Regarding claim 8
Axmon previously discloses the method of claim 1, further comprising:
Axmon does not specifically teach receiving a further downlink signal indicative of limited connectivity of the communication device, and providing notification of the limited connectivity to an application layer implemented by a transmission protocol stack of the communication device.
In an analogous art, Gustafsson discloses receiving a further downlink signal indicative of limited connectivity (i.e. “analog front end and/or a digital front end of the terminal are at least partially powered down to reduce power consumption” [0003]) of the communication device (“The terminal selectively listens for downlink control data during the active period; during the inactive period, a protocol stack implemented for receiving data and/or an analog front end and/or a digital front end of the terminal are at least partially powered down to reduce power consumption.” [0003]), and
providing notification of the limited connectivity to an application layer (e.g. MAC layer) implemented by a transmission protocol stack of the communication device (“communication of the DL payload data and/or the UL payload data may be protected by an Automatic Repeat Request (ARQ) protocol that may be implemented, e.g., by a Media Access Control (MAC) layer of a corresponding protocol stack utilized for transmission via the radio link.” [0048]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Axmon’s method for triggering paging profiling, to include Gustafsson’s method for determining a duration of an active period of a discontinuous reception cycle, in order to efficiently control implementation of DRX (Gustafsson [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Gustafsson’s 

Regarding claim 12
Axmon previously discloses the method of claim 9, further comprising:
 	Axmon does not specifically teach in response to said receiving of the uplink report signal, transmitting to the communication device, a further downlink signal indicative of limited connectivity of the communication device.
In an analogous art, Gustafsson discloses in response to said receiving of the uplink report signal, transmitting to the communication device (as taught by Axmon in claim 9 discussion), a further downlink signal (i.e. “The terminal selectively listens for downlink control data” [0003]) indicative of limited connectivity (i.e. “analog front end and/or a digital front end of the terminal are at least partially powered down to reduce power consumption” [0003]) of the communication device (“The terminal selectively listens for downlink control data during the active period; during the inactive period, a protocol stack implemented for receiving data and/or an analog front end and/or a digital front end of the terminal are at least partially powered down to reduce power consumption.” [0003]), and
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Axmon’s method for triggering paging profiling, to include Gustafsson’s method for determining a duration of an active period of a discontinuous reception cycle, in order to efficiently control implementation of DRX (Gustafsson [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Gustafsson’s 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466